             Case 1:20-cv-03274-VM Document 5 Filed 04/27/20 Page 1 of 33



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------------------     X
KDH CONSULTING GROUP LLC, directly and
derivatively on behalf of ITERATIVE CAPITAL, L.P.,
                                                                                20 Civ.        (    )
                                                               Plaintiff,
                                                                                ECF Case
                              – against –


ITERATIVE CAPITAL MANAGEMENT L.P.,
ITERATIVE CAPITAL GP, LLC,
ITERATIVE OTC, LLC (D/B/A "I2 TRADING" AND
“ESCHER”), ITERATIVE MINING, LLC, BRANDON
BUCHANAN, CHRISTOPHER DANNEN,

                                                           Defendants.

-----------------------------------------------------------------------     X



     PLAINTIFF’S MEMORANDUM OF LAW IN SUPPORT OF ITS
  EMERGENCY APPLICATION FOR AN ORDER TO SHOW CAUSE WITH
              TEMPORARY RESTRAINING ORDER




                                                                            Rika Khurdayan, Esq.
                                                                            Dilendorf Khurdayan PLLC
                                                                            Counsel for the Plaintiff
                                                                            60 Broad Street, 24th Floor
                                                                            New York, NY 10004
                                                                            (646) 764-1630


April 27, 2020
        Case 1:20-cv-03274-VM Document 5 Filed 04/27/20 Page 2 of 33



                                  TABLE OF CONTENTS

PRELIMINARY STATEMENT…………………………………………………………………...1

STATEMENT OF FACTS ………………………………………………………………………...4

     KDH Invested in the “Hedge-Fund-Like” Crypto Investment Fund Based on Individual Defendants’
     Representations of Liquidity Features and Successful Prior Performance History…………………….. ..5

     After KDH’s Expressed Concerns and Redemption Request, Defendants’ Improperly Deviated from the
     Fund’s Purpose and Substance and Engaged in Self-Dealing………………………………………..7

     Defendants Are Improperly Attempting to Effectuate the Restructuring of the Fund into Defendants’
     Operating Business upon an Ultimatum to KDH………………………………………………....10

     Additional Relevant Terms and Conditions of the Proposed Restructuring…………………………....12

     Defendants Denied KDH Access to Books and Records………………………………………..…14

ARGUMENT………………………………………………………………………………….…15

I.   KDH IS ENTITLED TO A TRO AND A PRELIMINARY INJUNCTION …………….
     A. KDH Will Suffer Irreparable Harm Absent a TRO and a Preliminary
        Injunction……………………………………………………………………………..16
     B. KDH Has Demonstrated a Likelihood of Success on the Merits………………………22
     C. The Balance of the Equities Tips in Favor of KDH…………………………………….27

CONCLUSION…………………………………………………………………………………..28




                                                 i
          Case 1:20-cv-03274-VM Document 5 Filed 04/27/20 Page 3 of 33



                                TABLE OF AUTHORITIES
Cases

AIM Int’l Trading LLC v. Valcucine SpA,
      188 F. Supp. 2d 385 (S.D.N.Y. 2002)……………………………………………………... 15

Alcatel Space, S.A. v. Loral Space & Communications Ltd.,
         154 F. Supp. 2d 570 (S.D.N.Y. 2001)……………………………………………. …….18, 22

Bon-Ton Stores, Inc. v. May Dep't Stores Co.,
       881 F. Supp. 860 (W.D.N.Y. 1994),
       decision supplemented, No. CIV. A. 94-6454L, 1995 WL 215307 (W.D.N.Y. Mar. 6, 1995)……..16

Brenntag Int'l Chemicals, Inc. v. Bank of India,
        175 F.3d 245 (2d Cir. 1999)………………………………………………………..……... 20

Castle Creek Tech. Partners, LLC v. CellPoint Inc.,
        2002 WL 31958696, at *3 (S.D.N.Y. Dec. 9, 2002)………………………………………. 20

Consol. Gold Fields PLC v. Minorco, S.A.,
        871 F.2d 252 (2d Cir.), amended, 890 F.2d 569 (2d Cir. 1989)……………………….......16, 18

Curley v. Brignoli Curley & Roberts Assocs.,
         746 F. Supp. 1208 (S.D.N.Y. 1989), aff’d 915 F.2d 81 (1990)………………………..…21, 27

Federated Strategic Income Fund v. Mechala Grp. Jamaica Ltd.,
        No. 99 CIV 10517 HB, 1999 WL 993648, at *8 (S.D.N.Y. Nov. 2, 1999)………………... 18

In re Adelphia Commc'ns Corp.,
        322 B.R. 509 (Bankr. S.D.N.Y. 2005)……………………………………………………...24

In re Netia Holdings S.A.,
        278 B.R. 344 (Bankr.S.D.N.Y.2002)……………………………………………………… 28

In re Feit & Drexler, Inc.,
         760 F.2d 406 (2d Cir. 1985)……………………………………………………………… 18

In re Sanofi-Aventis Sec. Litig.,
         774 F. Supp. 2d 549 (S.D.N.Y. 2011)…………………………………………………….. 23

Int'l Equity Investments, Inc. v. Opportunity Equity Partners Ltd.,
        441 F. Supp. 2d 552 (S.D.N.Y. 2006), aff'd, 246 F. App’x 73 (2d Cir. 2007)………………..20


                                               ii
         Case 1:20-cv-03274-VM Document 5 Filed 04/27/20 Page 4 of 33




Keogh v. Connolly,
         602 N.Y.S.2d 607 (1st Dep’t 1993)………………………………………………………. 22

Marblegate Asset Mgmt. v. Educ. Mgmt. Corp.,
        75 F. Supp. 3d 592 (S.D.N.Y. 2014) ……………………………………………………....15

Merkos L’inyonei Chinuch, Inc. v. Otsar Sifrei,
       312 F.3d 94 (2d Cir. 2002)………………………………………………………………...15

Miltland Raleigh-Durham v. Myers,
        807 F. Supp. 1025 (S.D.N.Y. 1992)………………………………………………………..21

Mgmt. Techs., Inc. v. Morris,
       961 F. Supp. 640 (S.D.N.Y. 1997) ……………………………………………………….. 22

Oracle Real Estate Holdings I LLC v. Adrian Holdings Co. I, LLC,
        582 F. Supp. 2d 616 (S.D.N.Y. 2008) ……………………………………………………..20

Owens v. Gaffken & Barriger Fund LLC,
        No. 08 CIV. 8414WCC, 2009 WL 773517, at *3 (S.D.N.Y. Mar. 24, 2009)………………. 18

Pan Am. World Airways, Inc. v. Flight Eng. Int’l Ass’n,
      306 F.2d 840 (2d Cir. 1962)……………………………………………………………… 15

Plumbers & Pipefitters Local Union No. 630 Pension-Annuity Tr. Fund v. Arbitron Inc.,
        741 F. Supp. 2d 474 (S.D.N.Y. 2010), as corrected (Sept. 30, 2010)………………………… 23

Quantum Corp. Funding, Ltd. v. Assist You Home Health Care Servs. of VA.,
       144 F. Supp. 2d 241 (S.D.N.Y. 2001) …………………………………………………20, 28

Rinaolo v. Berke,
        590 N.Y.S.2d 490 (1st Dep’t 1992)………………………………………………………. 22

S.E.C. v. First Jersey Sec., Inc.,
        101 F.3d 1450 (2d Cir. 1996)…………………………………………………………….. 23

S.E.C. v. Moran,
        922 F. Supp. 867 (S.D.N.Y. 1996)……………………………………...………………… 24
Solar Cells, Inc. v. True N. Partners LLC.,
        No. Civ. A. 19477, 2002 WL 749163, at * 7 (Del. Ch. Apr. 25, 2002)…………………….. 26


                                          iii
           Case 1:20-cv-03274-VM Document 5 Filed 04/27/20 Page 5 of 33




Street v. Vitti,
          685 F. Supp. 379 (S.D.N.Y. 1988)………………………………………………………... 22

Tang Capital Partners, LP v. Cell Therapeutics, Inc.,
       591 F. Supp. 2d 666 (S.D.N.Y. 2008)……………………………………………...…..18, 19

Tom Doherty Assocs., Inc. v. Saban Entm’t, Inc.,
       60 F.3d 27 (2d Cir. 1995)………………………………………………………………….15
       .
Transamerica Mortgage Advisors, Inc. v. Lewis,
       444 U.S. 11 (1979) ………………………………………………………………………. 24

Tucker Anthony Realty Corp. v. Schlesinger,
       888 F.2d 969 (2d Cir. 1989)……………………………………………………………….15

Unicon Mgmt. Corp. v. Koppers Co.,
       366 F.2d 199 (2d Cir. 1966)…………………………………………………………... 20, 22

United States v. First Nat’l City Bank,
        379 U.S. 378 (1965) ………………………………………………………………………18

Wallace v. Wood,
        752 A.2d 1175 (Del.Ch.1999) ……………………………………………………………..24

Warner Bros. v. Dae Rim Trading, Inc.,
       877 F.2d 1120 (2d Cir. 1989)……………………………………………………………... 15

Wishnatzki & Nathel, Inc. v. H.P. Island-Wide, Inc.,
       2000 WL 1610790, at *2 (S.D.N.Y. Oct. 27, 2000)……………………………………….. 21


Statutes

Fed. R. Civ. P. 65……………………………………………………..………………………...1, 15
Fed. R. Civ. P. 65(b)………………………………………………………………………………15
Rule 10b-5 (17 CFR § 240.10b-5) ………………………………………………………………….23
Section 10(b) of the Securities Exchange Act of 1934………………………………………….…..23
Section 206 of the Investment Advisers Act of 1940……………………………………………….25
Section 206(2) of the Investment Advisers Act of 1940…………………………………………….24


                                        iv
           Case 1:20-cv-03274-VM Document 5 Filed 04/27/20 Page 6 of 33



        Pursuant to Federal Rule of Civil Procedure 65, Plaintiff KDH Consulting Group LLC

(“KDH” or “Plaintiff”), a limited partner in Iterative Capital, L.P. (“Partnership”), submits this

Memorandum of Law in support of KDH’s emergency application, by order to show cause, for a

temporary restraining order (“TRO”) and a preliminary injunction to enjoin Defendants Iterative

Capital Management, L.P. (“Iterative”), Iterative Capital GP, L.L.C. (“General Partner”), Iterative

OTC, LLC, Iterative Mining, LLC, Brandon Buchanan (“Buchanan”) and Christopher Dannen

(“Dannen”) from (1) proceeding, either directly or indirectly, with converting the Partnership, Iterative

Capital Master, L.P. (“Main Master Fund”) and Iterative Mining Master, L.P. (“Mining Master Fund”)

(collectively with the Partnership, “Crypto Investment Fund”) into an operating limited liability

company (“Mining NewCo”) (collectively, as a series of transactions, “Restructuring”); (2) acting on

their offer currently set to expire on April 28, 2020, including distributing assets in kind, if KDH does

not consent to the Restructuring; (3) removing or destroying the Defendants’ books and records

(including related to Defendants’ finances and affiliated businesses); (4) preventing KDH from access

to the same and refusing to produce books and records in response to KDH’s demand dated April 14,

2020; (5) preventing KDH from redeeming its portion of the Crypto Investment Fund’s liquid portfolio

or charging any Restructuring expenses against it; (6) acting as the general partner of the Partnership;

(7) paying any cost or expense of Defendants in connection with this action from the Crypto

Investment Fund’s assets; and (8) taking any action that would impair the value of the Crypto

Investment Fund or its assets.

        KDH requests a ruling on its application as soon as practicable since Defendant’s ultimatum

for KDH to consent to the Restructuring is set to expire on April 28, 2020. Also, it is unclear when

Defendants will begin the Restructuring – on April 21, 2020, Defendants stated they had received 75%

of the investor consents allowing to proceed with the Restructuring.



                                                   1
           Case 1:20-cv-03274-VM Document 5 Filed 04/27/20 Page 7 of 33



                                  PRELIMINARY STATEMENT

        This emergency application seeks to stop Individual Defendants, Iterative and General Partner

from dissipating the remaining assets of a failing cryptocurrency investment fund via the so-called

Restructuring and forcing Plaintiff to consent to Restructuring and pay for Defendants’ expenses.


        Together with this emergency application and in support of it, Plaintiff submits Verified

Complaint for fraudulent representations and various flagrant breaches in violation of the Securities

and Exchange Act of 1934 and Investment Advisers Act of 1940, among other things. The action and

this emergency application to the Court arise out of Defendants’ brazen conduct, where they first

rushed Plaintiff into subscribing to a cryptocurrency investment and trading fund by misrepresenting

prior performance history and liquidity options; then, intentionally deviated from the main investment

objective changing the nature of the fund, and utilized the fund and its resources as their personal

piggybank to build out mining operations and profit from a related over-the-counter cryptocurrency

trading business.


        Now, Defendants force the drastic Restructuring of the “hedge fund-like” cryptocurrency

fund into an operating mining business, where “the rights of investors will be significantly different,”

the ownership interest – substantially lower (including as compared to Defendants’), but which is

going to be done at Plaintiff’s and other investors’ expense. Hatami Decl. ¶ 45; Ex. L at 27.


        Initially, based on Individual Defendants’ misrepresentation about the nature of the fund, the

liquidity options and prior performance, all of which were also reflected in the offering documents,

Plaintiff agreed to invest into the Fund Complex. Concurrently with the initial investment, the

cryptocurrency market crashed sending Bitcoin from about $17,000 to about $7,600 over the matter

of just one month. Compl. ¶ 50. Plaintiff immediately contacted Individual Defendants and requested

withdrawal of funds. Hatami Decl. ¶ 15.

                                                   2
           Case 1:20-cv-03274-VM Document 5 Filed 04/27/20 Page 8 of 33



        Instead, by continuing misrepresenting their true intentions and liquidity options, Individual

Defendants convinced Plaintiff to remain in the fund. Hatami Decl. ¶ 16-17.


        Once Defendants realized that Plaintiff and, most likely many other investors, would want to

withdraw their funds, Defendants quickly turned the whole portfolio illiquid by intentionally and

substantially deviating from investment strategy, including spending half of fund’s total assets on

rapidly depreciating mining equipment. Hatami Decl. ¶ 21; Ex. F.; Ex. G.


        Eventually, Defendants notified KDH and other investors that Defendants decided “to

convert the Fund from an investment fund structure to a corporate structure” to focus on mining.

Ex. K to Hatami Decl. Defendants sought restructuring “consent” from Plaintiff and other investors

offering an illiquid stake in the new venture or a refund – all based on an undisclosed residual value

of the initial investment, less pro rata share of the significant restructuring and auditing expenses.

Alternatively, if the consent was not signed, Defendants promised to ship Plaintiff’s share of the

outdated mining hardware, at Plaintiff’s expense.


        But Plaintiff never invested or was interested in investing in mining business. Plaintiff invested

in a liquid cryptocurrency trading fund with quarterly withdrawals and stellar trading team. In the

meantime, while locking investors in a highly illiquid fund that was rapidly running out of money,

Defendants engaged in additional flagrant breaches of their fiduciary duties, duties of good care and

loyalty and, upon information and belief, engaged in self-dealing with affiliated entities.


        Upon Plaintiff’s attempt to clarify the terms of the restructuring, timeline and amount of the

refund, Defendant Buchanan stated in an e-mail: “This opportunity to liquidate is not a negotiation. We can

keep the assets in a side pocket [locked and depreciating rapidly].” Hatami Decl. ¶ 46; Ex. M.




                                                     3
           Case 1:20-cv-03274-VM Document 5 Filed 04/27/20 Page 9 of 33



        Emergency relief is critical and necessary. Even if KDH retains its respective claims against

the Mining NewCo, and Iterative and the General Partner are permitted to complete their newly-

proposed Restructuring, the Mining NewCo, as the successor of the Crypto Investment Fund, which

has never been profitable, will lack sufficient capital to pay out even the fair value of KDH’s remaining

capital account in the Crypto Investment Fund. At the moment, Defendants’ have frozen any

redemptions from the Crypto Investment Fund, until Plaintiff and other investors agree to sponsor

the Restructuring. Ex. K to Hatami Decl. at p. 2.


        The Restructuring is being attempted (a) in complete deviation of the Crypto Investment

Fund’s goals as set of in the offering documents; (b) while being paid for by KDH and other investors;

(c) in violation of KDH’s right to an informed consent, without disclosure of material information

about the Restructuring and Defendant’s related business; (d) in violation of KDH’s right to receive

the fair value of its investment; and (e) under the threat of dissipation of the fund’s remaining assets

and of what is left of KDH’s investment into the Crypto Investment Fund.


        If allowed to proceed, the Restructuring and the Defendants’ actions as per their ultimatum

to KDH, will cause irreparable harm to KDH.


                                     STATEMENT OF FACTS


        The relevant facts and Plaintiffs’ activities are detailed in the accompanying Verified Complaint

dated April 24, 2020, Declaration of Wayne Hatami dated April 26, 2020, Declaration of Rika

Khurdayan dated April 27, 2020, which are incorporated here by reference, and are outlined below.




                                                    4
          Case 1:20-cv-03274-VM Document 5 Filed 04/27/20 Page 10 of 33



KDH Invested in the “Hedge-Fund-Like” Crypto Investment Fund Based on Individual
Defendants’ Representations of Liquidity Features and Successful Prior Performance History

        In late 2017 Dannen personally visited Plaintiff’s office in Manhattan to solicit the investment

and rushed Plaintiff to invest ASAP before, according to Dannen, the opportunity for the investment

into the Fund Complex closed at the end of 2017 - beginning of 2018. Hatami Decl. ¶ 3-5. Dannen

touted Defendants’ prior performance history and success of two previous funds - Iterative Instinct

Fund I, L.P. and i2 Storj SPV, LP. Hatami Decl. ¶ 2. Dannen personally represented to Plaintiff’s

principals that the Fund Complex was a highly liquid investment opportunity with quarterly liquidity

and immediate opportunity to withdraw. Buchanan and Dannen further represented that the Crypto

Investment Fund would be focusing on investing in liquid digital assets, such as cryptocurrencies and

network tokens. Hatami Decl. ¶ 4. Dannen’s verbal misrepresentations were supported by the private

placement memorandum (“PPM”) (Ex. C to Hatami Decl.) and the limited partnership agreement

(“LPA”) (Ex. B to Hatami Decl.) provided to KDH, which, among other things, set forth the fund’s

primary investment strategy: to purchase and hold digital assets, namely cryptocurrencies and network

tokens. Hatami Decl. ¶ 9; See e.g., Ex. C. at pp. 9-11, 43.

        Pursuant to the PPM, the Crypto Investment Fund’s goals were to invest 70% of the assets in

purchasing liquid cryptocurrencies and network tokens, via the Main Master Fund. As a minor side

strategy, the Fund Complex was also to invest up to 30% of the assets in “mining” operations and

equipment relating to the generation of the similar digital assets via the Mining Master Fund. Hatami

Decl. ¶ 9; Ex. C. at p. 10.

        At the time of raising investments for the Crypto Investment Fund, on December 6, 2017,

individual Defendants set up Iterative OTC, LLC (d/b/a i2 Trading and Escher) (“Escher”), owned

and managed by Iterative and individual Defendants. Compl. ¶ 14, 34, 42. Escher is an “over-the-

counter” cryptocurrency dealer and exchange platform for trading digital tokens, including the


                                                    5
          Case 1:20-cv-03274-VM Document 5 Filed 04/27/20 Page 11 of 33



cryptocurrencies and other digital assets generated and owned by the Partnership through Mining

Master Fund. Compl. ¶ 42.

        Defendants stated in the PPM that Escher would have an exclusive right to purchase all the

digital assets produced and owned by the Mining Master Fund in exchange for more favorable pricing

terms as compared to other clients, as well as a percentage of profits. However, Defendants never

disclosed to KDH such “more favorable pricing terms,” “additional consideration,” and any

information on dealings with “other buyers and sellers of Coins.” Ex. C to Hatami Decl. at p. 10.

        Notably, at the time when Defendants were making these representations to KDH,

Defendants already knew that the represented investment strategy was unsound. On or about

December 10, 2019, Leo Zhang, a principal at Iterative, made the following public statement referring

to Defendants’ investment strategy shaped in 2016-2017, before Plaintiff made its investment in 2018:

      “So it Iterative started in 2016. So the first fund was a venture fund. And so the first
      fund generated about 13x return from 2016 to 2017. And, obviously, there was ICOs
      wave. And so in mid-2017 we quickly realized that there's something wrong with
      this much money going on in this space. And so we made the conclusion at that
      time that this token mania is likely not going to continue. So we closed the fund,
      returned the capital to investors, everyone's happy, and we started a second fund
      that's dedicated to mining, which is the fund we're operating now. So Iterative
      Capital, the investment center--the reason people, you know, our peers, other investors
      in the cryptocurrency space, don't hear much from us or about us is because we only
      focus on mining.”1 (Emphasis added.)
Compl. ¶ 38-39; Ex A to Khurdayan Decl. at p.5.




1
 The Block Crypto, Leo Zhang, Principal at Iterative Capital Management discusses the unseen impact Bitcoin
miners have on the overall market (podcast) available at
https://www.theblockcrypto.com/post/49789/leo-zhang-principal-at-iterative-capital-management-
discusses-the-unseen-impact-bitcoin-miners-have-on-the-overall-market (last accessed on April 4,
2020).


                                                     6
          Case 1:20-cv-03274-VM Document 5 Filed 04/27/20 Page 12 of 33



       On or about January 5, 2018, due to constant and increasing pressure from individual

Defendants to subscribe ASAP not to forego a promising investment opportunity, principals formed

KDH and signed the subscription agreement investing $1,000,000 in exchange for limited partner

interest in the Partnership. Ex. A to Hatami Decl. Under pressure, KDH’s principal rushed to

personally deliver the investment check for the full amount to Defendants’ Manhattan office. Hatami

Decl. ¶ 13.

       Coinciding with KDH’s investment into the Crypto Investment Fund, in early 2018,

cryptocurrency market began to plummet. KDH immediately contacted Individual Defendants to

request accounting and withdraw the funds. Hatami Decl. ¶ 15. Defendants’ first dodged KDH’s

requests, then reassured KDH over the phone that Defendants kept the situation under control and

had not yet made substantial investments in the volatile market using Plaintiff’s invested funds, nor

planned to invest into BTC that crashed. Buchanan personally convinced Plaintiff not to withdraw

the funds promising future liquidity and offered to meet personally with KDH principals to make

them feel comfortable about staying in the fund as limited partners. However, Dannen and Buchanan

cancelled two scheduled meetings via text messages last minute on April 11th and 12th, 2018, stopped

responding and left New York with “no immediate plans” to be back. Hatami Decl. ¶ 16-17; Compl.

¶ 8.

       Defendants’ reporting to KDH consisted for the most part of emailing Plaintiff 3 lines with

unsubstantiated valuation numbers. Hatami Decl. ¶ 27.

After KDH’s Expressed Concerns and Redemption Request, Defendants’ Improperly
Deviated from the Fund’s Purpose and Substance and Engaged in Self-Dealing

       At some point between April and June 2018, instead of returning the investment to KDH,

and in contradiction to the Defendants’ promises of maintained liquidity and KDH’s immediate

redemption rights, Defendants intentionally materially deviated from their disclosed investment

                                                 7
          Case 1:20-cv-03274-VM Document 5 Filed 04/27/20 Page 13 of 33



strategy for the Crypto Investment Fund as indicated in the PPM, and assumed risks far greater and

different in nature than disclosed in the PPM, rendering a large portion of the assets illiquid and

haltering KDH’s requested withdrawal rights. Hatami Decl. ¶ 21; Compl. ¶ 12.

        In particular, Defendants spent $6,500,000 on highly illiquid mining equipment subject to

rapid depreciation. As disclosed to Plaintiff later in the May 2019 investor update, as of March 31,

2019, the mining equipment already accumulated $1,800,000 in depreciation. As of the end of 2019, a

loss of “approximately $3.4M came in the form of depreciation to the [mining equipment].” (Ex. F to

Hatami Decl.) On February 18, 2020, Defendants reported that the Fund Complex’s activities related

to the illiquid mining investments “absorbed approximately $4.5M in expenses in 2019.” Ex. G to

Hatami Decl. at p. 2.

        To fund this major deviation from the fund’s investment strategy, Defendants set aside a

substantial amount of the Partnership’s funds in what Defendants referred to as a “side pocket” and

locked these funds, so that KDH and other investors could not redeem them. Hatami Decl. ¶ 25; See

e.g., Ex. F to Hatami Decl.

        On or about June 12, 2018, after finding out about the major deviation and substantial loss of

liquidity and promised redemption rights, Plaintiff’s principals called Buchanan. Being on the

speakerphone with KDH’s principals, Buchanan represented to KDH that, if necessary, Defendants

would raise additional funds and buy out Plaintiff’s share as an alternative guaranteed option for

Plaintiff’s exit from the fund. Hatami Decl. ¶ 28. Defendants’ promises never materialized. The fund

continued to lose money and Defendants continued to withhold material information about the

business. Hatami Decl. ¶ 30.

        On February 26, 2019, in an attempt to make sense of the fund’s current operations, Plaintiff

sent Defendants a list of specific basic questions relating to the status of this new mining business and


                                                   8
          Case 1:20-cv-03274-VM Document 5 Filed 04/27/20 Page 14 of 33



financial condition of the Partnership. Defendants promised to provide Plaintiff with a “detailed

model” responding to most of the questions but never did. Hatami Decl. ¶ 31; Ex. H.

        As a result of the information vacuum, on March 7, 2019, Plaintiff sent Defendants a notice

to withdraw the remaining funds. Hatami Decl. ¶ 28; Ex. I. Defendants advised Plaintiff that “all of

the Fund’s mining assets are in a side pocket and so won’t be distributed until the Fund has liquidated

those assets,” which Defendants “estimated” to be in 18 months. Ex. I to Hatami Decl. In June of

2019 Defendants advised that they would be moving to quarterly communications about the fund’s

activities and performance, as there would not be much to share in the way of operational updates.

Hatami Decl. ¶ 37.

        While Defendants’ new investment strategy and investments in the rapidly depreciating mining

equipment left the Fund Complex on the brink of “dissolution and liquidation,” Defendants’ related

over-the-counter trading and mining businesses thrived. Compl. ¶ 73. Due to insurmountable conflict

of interest between the Crypto Investment Fund and Defendants’ affiliated entities, Defendants

engaged in flagrant breaches of their fiduciary duties, duties of good care and loyalty and, upon

information and belief, engaged in self-dealing with their affiliated entities, including Escher and

Iterative Mining LLC to the detriment of Plaintiff and the Partnership. Compl. ¶ 14. In contracting

with Escher, continuing to do business with Escher on behalf of the Crypto Investment Fund and,

ultimately, attempting to retrofit the whole fund’s operations to servicing Escher, Defendants

breached duty of good faith and fair dealing. Iterative, the General Partner, Bannon and Buchanan

breached the utmost duty of loyalty to the Partnership and Plaintiff in that Iterative put its own interest

to sell digital assets mined by the Mining Master Fund through Escher, and profit from such

transactions, before the interests of the Partnership and the limited partners, including KDH. Compl.

¶ 81. Bannon and Buchanan personally profited from trades through Escher at the expense of KDH

and other investors in the Crypto Investment Fund. Compl. ¶ 82.

                                                    9
          Case 1:20-cv-03274-VM Document 5 Filed 04/27/20 Page 15 of 33



       Thus, Defendants materially deviated from the investment strategy by turning most of the

investment illiquid and, instead, started building an operating mining business at the expense of KDH

and the Partnership. KDH believes that such mining business is trading through various entities

affiliated with Defendants.

Defendants Are Improperly Attempting to Effectuate the Restructuring of the Fund into
Defendants’ Operating Business upon an Ultimatum to KDH

       On December 20, 2019, Defendants wrote to Plaintiff: “The current Fund structure has

handcuffed us and prevented us from being able to scale our mining operation. As such, during Q1

2020, we will embark on an effort to convert the Fund from an investment fund structure to a

corporate structure and consolidate it with our other flagship business, [Escher].” Defendants also

stated that “one of the key features” desired by the Fund Complex’s investors – “quarterly liquidity

ended up being infeasible” and “suspend[ed] the right of all investors to withdraw or redeem from

the Fund in accordance with the applicable governing documents of the Fund [Complex].” Ex. K to

Hatami Decl. at p.2.

       On February 18, 2020, Defendants reported that the Fund Complex’s activities related to the

illiquid mining investments “absorbed approximately $4.5M in expenses in 2019.” Ex. G to Hatami

Decl. Defendants also stated that “[o]ur focus, since Iterative’s inception, has been on cryptocurrency

mining and optimizing around that operation,” which apparently was Defendants’ original strategy,

yet, they failed to disclose it to KDH and other investors while raising the funds for the Crypto

Investment Fund, contradicting their initial representations and disclosures. Ex. G to Hatami Decl.

       On March 1, 2020, Defendants have presented a take-it-or-leave-it offer (“Take-It-Or-Leave-

It Offer”) to Plaintiff and other investors outlining three options in connection with the contemplated

Restructuring:




                                                  10
          Case 1:20-cv-03274-VM Document 5 Filed 04/27/20 Page 16 of 33



                (a) sign an “exiting investor” consent approving the Restructuring and withdrawing

                    from the Crypto Investment Fund in exchange for a minor portion of KDH’s

                    investment based on the undisclosed value of the remaining assets with the

                    deduction of significant restructuring expenses;

                (b) sign a “continuing investor” consent approving the restructuring receiving a minor

                    illiquid stake in the Defendants’ new company based on KDH’s drained share in

                    the Crypto Investment Fund, also with the deduction of the Restructuring

                    expenses; or

                (c) receive a pro rata share of the Crypto Investment Fund’s assets in-kind (consisting

                    mostly of outdated mining equipment) minus shipping expenses and be forcefully

                    redeemed from the fund prior to the proposed Restructuring.

Ex. L to Hatami Decl. at pp. 1-2 et seq.

        Defendants offered no definitive figure of the proposed refund, did not provide any

information on two businesses the Crypto Investment Fund was to consolidate and operate with

(Escher and the existing Iterative Mining LLC), yet required the investors to acknowledge that they

had “sufficient opportunity to (i) review and understand the materials relating to … risk factors,

conflicts of interest, expenses (including, but not limited to, associated transaction expenses), and tax

consequences of the [restructuring], (ii) ask questions of, and receive answers … relating to all

materials provided in connection with the [restructuring], and (iii) obtain any additional information.”

Ex. L to Hatami Decl. at p. 9; Hatami Decl. ¶ 43.

        However, when presented with very basic questions about the restructuring, like the timeline

for receiving distributions if consent is provided, the amount of distributions and the upper-floor

estimate on restructuring expenses that Plaintiff would need to cover – Defendants Buchanan


                                                    11
          Case 1:20-cv-03274-VM Document 5 Filed 04/27/20 Page 17 of 33



responded on March 19, 2020 that “This opportunity to liquidate is not a negotiation. We can

keep the assets in a side pocket.” Hatami Decl. ¶ 46; Ex. M.

       Iterative’s “current understanding” of the “anticipated” KDH’s refund amount went from

$312,022.32 as of March 19, 2020 (Hatami Decl. ¶ 48; Ex M.), to $225,120.18 as of April 14, 2020 –

without accounting for the contemplated Restructuring expenses, which Iterative admits, depending

on actual expenses, may deplete the Partnership’s assets and KDH’s capital account. Hatami Decl. ¶

48-49; Ex. N, Ex. O.


Additional Relevant Terms and Conditions of the Proposed Restructuring

       Also, in the in the Restructuring Consent and Disclosure Letter Defendants, dated March 1,

2020 (“Restructuring Letter”), Defendants stated that:

               (a) “[M]aterial terms of the Mining NewCo LLCA are substantially similar to those of

                   the Investment Manager’s separate mining operating company.” Ex. L to Hatami

                   Decl. at p. 26

               (b) “The Mining NewCo LLCA is designed for its strategy as a true operating business

                   – not a hedge fund (or investment fund of any type). The differences from the ..

                   LPA … are material and significant.” Id. at p. 27.

               (c) Distributions to non-contesting “[i]nvestors are expected to consist of both crypto

                   assets (in the form of a hardware wallet) and mining equipment (disconnected

                   from the internet and packaged in a shipping container at the expense of the

                   receiving Investor), which may be difficult or impossible for such Investors to

                   liquidate for a price equal to their contribution to the net asset value of the Master

                   Funds’ assets, if at all.” Id. at pp. 25, 28.




                                                    12
         Case 1:20-cv-03274-VM Document 5 Filed 04/27/20 Page 18 of 33



               (d) “All Investors, including Exiting Investors, will also bear the costs and expenses

                   (including legal fees and expenses) associated with the conversion of the Domestic

                   Fund into Mining NewCo.” Id. at p. 26.

               (e) There is “no guarantee that Mining NewCo will have sufficient mining assets to

                   operate efficiently at its inception.” Id. at p. 33.

               (f) “[T]here is no guarantee that such [refund for consenting exiting investors]

                   estimate will be accurate. For example, winding up and dissolving legal entities in

                   the Cayman Islands may involve unknown additional costs, and the reserves the

                   Investment Manager intends to create could prove to be insufficient to cover such

                   unknown costs.” Id.

               (g) “[T]here is an equal risk that the actual value could be lower” than the valuation

                   on which the refund to exiting investors is based. Id. at p. 46.

       On April 14, 2020 (after receiving KDH’s demand for books and records), Defendants

updated the Restructuring Letter stating, among other things:

               (h) “Iterative has determined to base the [Restructuring] on an updated valuation of

                   the Fund Complex’ assets, instead of the Original Valuation.” Ex. O to Hatami

                   Decl. at p. 1.

               (a) “Investors should note that the New Valuation [as of March 31, 2020] reflects a

                   significant decline in the value of the Master Funds’ assets (approximately 30%)

                   compared to the Original Valuation [as of December 31, 2019].” Id.

               (b) “Iterative communicated to you via email that it had determined to extend the

                   deadline to receive Investor Written Consents until April 27, 2020” … “and

                   further extend[s] the deadline for receiving Investor Written Consents as required


                                                   13
         Case 1:20-cv-03274-VM Document 5 Filed 04/27/20 Page 19 of 33



                   by applicable regulations until midnight, New York, New York time on April 28,

                   2020.” Id.

Defendants Denied KDH Access to Books and Records

       Unable to receive any material information about the actual status of the Fund Complex and

historic operations, proposed restructuring, on April 14, 2020, Plaintiff served Defendants with a

formal demand to inspect books and records for the proper purposes, including to investigate

Defendants’ self-dealing, mismanagement and deviation from the investment goals as described

above; and to exercise KDH’s rights related to the contemplated restructuring in an informed manner.

Ex. B to Khurdayan Decl.


       Defendants objected to the demand, refused to provide the majority of the requested records

and stated that some records pertaining to properly minuted corporate decisions are non-existent.

Buchanan, in an e-mail dated April 14, 2020, maintained that “insinuation about activities deviating

from the Partnership’s investment goals is also one that is incorrect, as the Fund has been fully

deployed for two years now. Offering materials made reference to cryptocurrency mining being the

core activity of the Fund, which it continues to be.” Ex. C to Khurdayan Decl.


       On April 20, 2020, Defendants’ counsel also objected to Plaintiff’s demand but agreed to

provide certain documents – on the condition of additional confidentiality agreement and charging

Plaintiff for the limited production expenses. Ex. D to Khurdayan Decl.


       Finally, while Defendants have increased their reports within the last days before their offer

to consent to the proposed Restructuring is set to expire, Defendants refused to provide books and

records with material information concerning, among other things, (a) the Partnership’s financial

reporting in 2018, when Defendants substantially deviated from the fund’s investment strategy,

including spending additional $6,500,000 out of the fund’s remaining assets on rapidly depreciating
                                                14
            Case 1:20-cv-03274-VM Document 5 Filed 04/27/20 Page 20 of 33



mining equipment; and (b) information about Defendant’s flagship business, including Escher, which

is going to consolidate the Crypto Investment Fund as a newly established operating company under

the common ownership and control of Defendants. Compl. ¶ 100.


                                              ARGUMENT


           KDH IS ENTITLED TO A TRO AND A PRELIMINARY INJUNCTION

          A temporary restraining order should issue where the harm threatened is immediate and will

be suffered even before a hearing can be held. Fed. R. Civ. P. 65(b); Warner Bros. v. Dae Rim Trading,

Inc., 877 F.2d 1120, 1124 (2d Cir. 1989). A court may grant a temporary restraining order to preserve

the status quo before a hearing can occur on the merits of a party’s preliminary injunction motion.

Warner Bros., 877 F.2d at 1124; see also AIM Int’l Trading LLC v. Valcucine SpA, 188 F. Supp. 2d 385,

387 (S.D.N.Y. 2002) (sine qua non “of a temporary restraining order is to preserve an existing situation

in statu quo until the court has an opportunity to pass upon the merits of the demand for a preliminary

injunction”) (citing Pan Am. World Airways, Inc. v. Flight Eng. Int’l Ass’n, 306 F.2d 840, 842 (2d Cir.

1962)).


          A court may grant a preliminary injunction under Rule 65 where the movant has shown “(1)

irreparable harm in the absence of the injunction and (2) either (a) a likelihood of success on the merits

or (b) sufficiently serious questions going to the merits to make them a fair ground for litigation and

a balance of hardships tipping decidedly in the movant’s favor.” Merkos L’inyonei Chinuch, Inc. v. Otsar

Sifrei, 312 F.3d 94, 97 (2d Cir. 2002); Marblegate Asset Mgmt. v. Educ. Mgmt. Corp., 75 F. Supp. 3d 592,

603–04 (S.D.N.Y. 2014). The purpose of the injunction is to preserve the status quo pending a trial

on the merits. Tom Doherty Assocs., Inc. v. Saban Entm’t, Inc., 60 F.3d 27, 33 (2d Cir. 1995); Tucker Anthony

Realty Corp. v. Schlesinger, 888 F.2d 969, 972 (2d Cir. 1989).


                                                     15
           Case 1:20-cv-03274-VM Document 5 Filed 04/27/20 Page 21 of 33



         “Doubts as to the necessity of issuing a preliminary injunction should be resolved in favor of

granting the injunction.” Bon-Ton Stores, Inc. v. May Dep't Stores Co., 881 F. Supp. 860, 878 (W.D.N.Y.

1994), decision supplemented, No. CIV. A. 94-6454L, 1995 WL 215307 (W.D.N.Y. Mar. 6, 1995) (citing

Consol. Gold Fields PLC v. Minorco, S.A., 871 F.2d 252, 261 (2d Cir.), amended, 890 F.2d 569 (2d Cir.

1989))


    A. KDH Will Suffer Irreparable Harm Absent a TRO and a Preliminary Injunction

         A TRO to stop Iterative and its affiliates from effectuating the Restructuring is necessary to

prevent irreparable harm to KDH and the Partnership. In this case, KDH faces at least three types of

irreparable injury, each of which warrants a TRO and a preliminary injunction: (1) irreparable injury

arising from the proposed Restructuring and forced consent negating KDH’s right to properly

calculate and redeem its investment; (2) irreparable injury arising from the proposed Restructuring, if

effected, materially changing Plaintiff’s position, including distribution rights and interest in the

Mining NewCo, as opposed to the existing hedge fund; and (3) irreparable injury if Defendants refuse

to hand over the books and records relating to their prior conduct making the hedge fund illiquid, as

well as to Defendants current operating business, which the Partnership is going to be consolidated

with.


         Under the Partnership’s limited partnership agreement (“LPA”), a consent of the majority of

limited partners is required to approve the Restructuring, which the General Partner and Iterative are

trying to improperly compel under the threat of loss of all of the investment by disagreeing limited

partners. Ex. B to Hatami Decl. ¶ 8.8. Even if Defendants succeed in obtaining such consent, the

Partnership will be at risk of dissipation of all of its funds.


         Defendants have frozen KDH’s right to redeem the balance of its investment. Ex. K to

Hatami Decl. at p. 2. Yet, Defendants state on a cover letter of their Restructuring “proposal” that

                                                     16
          Case 1:20-cv-03274-VM Document 5 Filed 04/27/20 Page 22 of 33



the exiting investors are provided with “immediate liquidity in the form of cash (rather than an in-

kind distribution of Master Fund assets) at a reasonable price based on the current net asset value of

the Master Funds’ assets (without regard to the current side pocket and other liquidity restrictions).”

Ex. L to Hatami Decl. However, in reality, Defendants want KDH to consent by April 28, 2020, to

“bear[ing] the costs and expenses (including legal fees and expenses) associated with [the

Restructuring]” with no definitive redemption amount and “no guarantee that [redemption] estimate

will be accurate.” Id. at pp. 25-26. “For example, winding up and dissolving legal entities in the Cayman

Islands may involve unknown additional costs, and the reserves [Iterative] intends to create could

prove to be insufficient to cover such unknown costs.” Id at 33.


        Such ultimatum and the Restructuring itself are the latest instances of Defendants’ violations

of their fiduciary obligations to KDH and the Partnership, as well as in violation of the LPA (,

including the PPM incorporated therein by reference (see e.g., Ex. B to Hatami Decl. at p.5 (definition

of “Investments”), Sec. 2.5), which do not allow for the Crypto Investment Fund to be consolidated

with Defendants’ operating business, let alone for KDH having to pay for such Restructuring. To

date, Defendants have not honored any of KDH’s redemption demands. Based on the fund’s

performance, even in the partially disclosed documents, KDH reasonably believes that the Partnership

or the contemplated Mining NewCo will have insufficient capital to honor KDH’s redemption rights,

if the proposed Restructuring is permitted to occur. Hatami Decl. ¶ 25-26.


        In the meantime, just within the past month, Iterative’s “current understanding” of the

“anticipated” KDH’s refund amount went from $312,022.32 (Hatami Decl. ¶ 48; Ex M.) as of March

19, 2020 [email], to $225,120.18 as of April 14, 2020 – without accounting for the contemplated

Restructuring expenses, which Iterative admits, depending on actual expenses, may deplete the

Partnership’s assets and KDH’s capital account. Hatami Decl. ¶ 48-49; Ex. N, Ex. O.


                                                   17
          Case 1:20-cv-03274-VM Document 5 Filed 04/27/20 Page 23 of 33



        It is for this reason that the Partnership or its successor will have insufficient funds to honor

a final judgment if the proposed Restructuring is permitted to occur. Hatami Decl. ¶ 25-26. In re Feit

& Drexler, Inc., 760 F.2d 406, 416 (2d Cir. 1985) (irreparable injury found when judgment that may

ultimately be obtained would be “uncollectible”); see also United States v. First Nat’l City Bank, 379 U.S.

378, 385 (1965); Federated Strategic Income Fund v. Mechala Grp. Jamaica Ltd., No. 99 CIV 10517 HB, 1999

WL 993648, at *8 (S.D.N.Y. Nov. 2, 1999) (“preliminary injunctive relief may be necessary because,

while monetary damages may be theoretically available, as a practical matter, the defendant would not

or could not respond fully for those damages.”)


        Defendants’ conduct threatens precisely the type of “irreparable injury” that warrants the grant

of emergency relief. Street v. Vitti, 685 F. Supp. 379, 384 (S.D.N.Y. 1988) (enjoining board member

from approving transactions benefiting defendant to plaintiffs’ detriment); Consolidated Gold Fields, 871

F.2d at 261 (“once the tender offer has been consummated it becomes difficult, and sometimes

virtually impossible, for a court to unscramble the eggs. A preliminary injunction is therefore the

remedy of choice for preventing an unlawful merger.”) (internal citations and quotations omitted);

Alcatel Space, S.A. v. Loral Space & Communications Ltd., 154 F. Supp. 2d 570, 584 (S.D.N.Y. 2001)

(finding loss of contractual rights constitute irreparable injury); Tang Capital Partners, LP v. Cell

Therapeutics, Inc., 591 F. Supp. 2d 666, 667 (S.D.N.Y. 2008) (“If [the defendant] is permitted to

complete its newly-proposed transaction, [the defendant], which has never been profitable, will lack

sufficient capital to pay [the plaintiff] under the redemption procedure of the parties’ contract.”)


        Owens v. Gaffken & Barriger Fund LLC, No. 08 CIV. 8414WCC, 2009 WL 773517, at *3

(S.D.N.Y. Mar. 24, 2009), summarized Tang Capital Partners, 591 F. Supp. 2d 666, as “granting

preliminary equitable relief to prevent defendant from consummating a transaction that would violate

plaintiff’s alleged contractual rights so that the preliminary relief served to ‘prevent defendant from


                                                    18
          Case 1:20-cv-03274-VM Document 5 Filed 04/27/20 Page 24 of 33



becoming liable to [plaintiff] for money damages,’ while taking care to note that plaintiff was ‘not

trying to secure assets in order to satisfy a judgment for money damages.’” (citing Tang Capital

Partners, 591 F.Supp.2d at 672.)


        This is similar to what is happening in this case. Crypto Investment Fund has never been

profitable. KDH previously requested redemption of its investment, including in 2018 (after which

Defendants side-pocketed substantial amount of funds blocking them from withdrawal and invested

into illiquid mining equipment) (Hatami Decl. ¶ 15; Ex. D) and in 2019, when Defendants refused to

provide information related to their mining activities. Hatami Decl. ¶ 33; Ex. I. On February 18, 2020,

Defendants reported that the Crypto Investment Fund’s activities related to Defendants’ fraud,

deviation from their fiduciary duties and the fund’s stated purpose “absorbed approximately $4.5M in

expenses in 2019.” Hatami Decl. ¶ 23; Ex. G at p. 2. As of December 20, 2019, Iterative “suspend[ed]

the right of all investors to withdraw or redeem from the [Crypto Investment] Fund.” Ex. K to Hatami

Decl. at p.2. On March 19, 2020, during the last withdrawal negotiations, Iterative’s most optimistic

estimate of KDH’s refund amount (before Restructuring expenses) was $ 318,522.32. Ex. M to Hatami

Decl. A month later, as of April 14, 2020, it went down to $225,120.18. Iterative admitted that “the

New Valuation reflects a significant decline in the value of the Master Funds’ assets (approximately

30%).” Ex. O, Ex. N to Hatami Decl. Iterative further admitted that there is “there is no guarantee

that such estimate will be accurate” and that there is “no guarantee that Mining NewCo will have

sufficient mining assets to operate efficiently at its inception.” Ex. L to Hatami Decl. at p. 33.


        By effectuating the Restructuring, Defendants attempt to avoid liability for their past securities

fraud and breaches of fiduciary and contractual duties by forcing all limited partners to consent to

their conduct. KDH reasonably believes the Partnership or the contemplated Mining NewCo will

have insufficient capital to honor KDH’s redemption rights, if the proposed Restructuring is permitted


                                                   19
          Case 1:20-cv-03274-VM Document 5 Filed 04/27/20 Page 25 of 33



to occur. Hatami Decl. ¶ 25-26. See Brenntag Int'l Chemicals, Inc. v. Bank of India, 175 F.3d 245, 249–50

(2d Cir. 1999) (“courts have excepted from the general rule regarding monetary injury situations

involving obligations owed by insolvents.); Oracle Real Estate Holdings I LLC v. Adrian Holdings Co. I,

LLC, 582 F. Supp. 2d 616, 626 (S.D.N.Y. 2008) (“a defendant’s imminent insolvency can constitute

irreparable harm.”) (citing Brenntag Int'l Chemicals, 175 F.3d at 249); Quantum Corp. Funding, Ltd. v. Assist

You Home Health Care Servs. of VA., 144 F. Supp. 2d 241, 248 (S.D.N.Y. 2001) (“Preliminary injunctions

are … appropriate to thwart a defendant from making a judgment uncollectible.”)


        If the planned Restructuring is executed, KDH will not be able to receive proper redemption

from the Partnership, as Defendant’s are forcing KDH out of the Partnership without proper

redemption now, later there will be no Partnership, KDH will not be a shareholder of the Mining

NewCo, and the Mining NewCo will have no assets to pay for any KDH’s damages. See Oracle Real

Estate Holdings I LLC v. Adrian Holdings Co. I, LLC, 582 F. Supp. 2d 616, 626 (S.D.N.Y. 2008) (“district

court found irreparable harm in the substantial possibility that any remedy available … would

meaningless by the end of litigation) (citing Castle Creek Tech. Partners, LLC v. CellPoint Inc., 2002 WL

31958696, at *3 (S.D.N.Y. Dec. 9, 2002); Unicon Mgmt. Corp. v. Koppers Co., 366 F.2d 199, 204 (2d Cir.

1966) (“we need only find that the injunction serves to keep the parties, while the suit goes on, as far

as possible in the respective positions they occupied when the suit began.”) (Internal quotations and

citations omitted.)


        “Irreparable injury has been found also in the dilution of a party’s stake in … a business.” Int'l

Equity Investments, Inc. v. Opportunity Equity Partners Ltd., 441 F. Supp. 2d 552, 563 (S.D.N.Y.

2006), aff'd, 246 F. App’x 73 (2d Cir. 2007) (internal citations and quotations omitted). Here, Iterative

and General Partner admit that the Mining NewCo’s limited liability agreement contains “differences

from the [LPA] [which] are material and significant” (Hatami Decl. ¶ 45; Ex. L at 27), including that


                                                     20
          Case 1:20-cv-03274-VM Document 5 Filed 04/27/20 Page 26 of 33



Iterative will receive 20% interest in the Mining NewCo and its profit distributions (Ex. L to Hatami

Decl. at pp. 27, 29, 47) (as opposed to the minor partnership interest in the Partnership). By the

proposed Restructuring, Defendants are diluting and minimizing KDH’s potential stake in the Mining

NewCo; and by freezing of KDH’s account until the Restructuring expenses are deducted from it,

Defendants are dissipating KDH’s capital account in the existing Partnership. See also Wishnatzki &

Nathel, Inc. v. H.P. Island-Wide, Inc., 2000 WL 1610790, at *2 (S.D.N.Y. Oct. 27, 2000) (“courts have

traditionally had the power to enjoin defendants from dissipating funds that are the subject of the

underlying suit.”)


        The requested injunction will also prevent Defendants from completing their self-dealing

transaction in utter violation of their fiduciary obligations to the Partnership and KDH, from which

they should be prevented, and for which they should be removed from the Partnership. See, e.g., Curley

v. Brignoli Curley & Roberts Assocs., 746 F. Supp. 1208, 1221 (S.D.N.Y. 1989) (removing general partner

under Delaware law for breach of fiduciary duties) aff’d 915 F.2d 81 (1990); Miltland Raleigh-Durham v.

Myers, 807 F. Supp. 1025, 1059-60 (S.D.N.Y. 1992) (removing general partner under New York law,

noting the court’s “power to remove [defendants] as general partners”).


        Finally, while Defendants have increased their reports within the last days before their offer

to consent to the proposed Restructuring is set to expire, Defendants refused to provide books and

records with material information concerning, among other things, (a) the Partnership’s financial

reporting in 2018, when Defendants substantially deviated from the fund’s investment strategy,

including spending additional $6,500,000 out of the fund’s remaining assets on rapidly depreciating

mining equipment; and (2) information about Defendant’s flagship business, Escher, which is going

to consolidate the Crypto Investment Fund as a newly established operating company under the

common ownership and control of Defendants. Compl. ¶ 100. The continuing denial of access to the


                                                  21
           Case 1:20-cv-03274-VM Document 5 Filed 04/27/20 Page 27 of 33



2018 financials and books and records related to the Defendants’ current operating business to be

related to the Mining NewCo’s operations, ownership and management, would irreparably injure

KDH. See, e.g., Mgmt. Techs., Inc. v. Morris, 961 F. Supp. 640, 650 (S.D.N.Y. 1997) (“There can be little

doubt that the loss of corporate records quite possibly would constitute irreparable harm.”); Street, 685

F. Supp. at 384 (loss of right to inspect corporate records is itself irreparable harm); Keogh v. Connolly,

602 N.Y.S.2d 607, 608 (1st Dep’t 1993) (irreparable harm where defendants sought to deny plaintiffs

access to corporate documents).


         And without access to the corporate books and records, KDH will have incomplete

knowledge of the proposed Restructuring, as well as Defendants’ past and continuing self-dealing and

breaches of their duties owed to the Partnership and KDH. See Unicon Mgmt. Corp., 366 F.2d at 203

(granting injunction where plaintiff “could not make informed judgments regarding the status of the

work or of the problems involved” without access to corporate books); Alcatel Space, S.A., 154 F.

Supp. 2d at 584 (denial of “right to receive information” constituted irreparable harm); Rinaolo v. Berke,

590 N.Y.S.2d 490, 491 (1st Dep’t 1992) (blocking access to corporate accounts deemed irreparable

harm.)


         Thus, the types of irreparable harm that KDH will suffer in relation to the contemplated

Restructuring and the forced offer to consent to it on or before April 28, 2020, warrant a TRO and

injunction.


    B. KDH Has Demonstrated a Likelihood of Success on the Merits

Securities Fraud and Violations of the Securities Exchange Act of 1934 and
Investment Advisers Act of 1940

         Defendant’s proposed Restructuring is a logical culmination of a number of Defendants illegal

actions, which started with their securities fraud alleged in detail in the Verified Complaint. In


                                                    22
          Case 1:20-cv-03274-VM Document 5 Filed 04/27/20 Page 28 of 33



particular, KDH is likely to succeed on the merits of its claim for Defendants’ fraudulent material

misrepresentations and omissions in violation of Section 10(b) of the Securities Exchange Act of 1934

and Rule 10b-5 thereunder.


        “In order to establish primary liability under § 10(b) and Rule 10b–5, a plaintiff is required to

prove that in connection with the purchase or sale of a security the defendant, acting with scienter,

made a material misrepresentation (or a material omission if the defendant had a duty to speak) or

used a fraudulent device. Scienter, as used in connection with the securities fraud statutes, means intent

to deceive, manipulate, or defraud; or at least knowing misconduct.” S.E.C. v. First Jersey Sec., Inc., 101

F.3d 1450, 1467 (2d Cir. 1996) (internal quotations and citations omitted). The materiality of an

omitted fact depends upon whether there is “a substantial likelihood that the disclosure of the omitted

fact would have been viewed by the reasonable investor as having significantly altered the total mix of

information made available.” In re Sanofi-Aventis Sec. Litig., 774 F. Supp. 2d 549, 560 (S.D.N.Y. 2011)

(internal quotations and citations omitted). “Even an entirely truthful statement may provide a basis

for liability if material omissions related to the content of the statement make it ... materially

misleading. Plumbers & Pipefitters Local Union No. 630 Pension-Annuity Tr. Fund v. Arbitron Inc., 741 F.

Supp. 2d 474, 483 (S.D.N.Y. 2010), as corrected (Sept. 30, 2010) (internal quotations and citations

omitted). “[D]uty to update may exist when a statement, reasonable at the time it is made, becomes

misleading because of a subsequent event.” In re Sanofi-Aventis Sec. Litig., 774 F. Supp. 2d 549, 562

(S.D.N.Y. 2011).


        After Defendants were first introduced to KDH, Dannen personally visited KDH’s office and

represented to KDH’s principals that the Crypto Investment Fund was a highly liquid investment

opportunity, similar to a hedge fund, with quarterly liquidity and immediate opportunity to withdraw

investment. Hatami Decl. ¶ 4; Ex. L at 27. Dannen also represented that the fund would be focusing


                                                    23
          Case 1:20-cv-03274-VM Document 5 Filed 04/27/20 Page 29 of 33



on investing in liquid digital assets, such as cryptocurrencies and network tokens. Id. Dannen also

touted Defendants’ prior performance history and success of two previous funds - Iterative Instinct

Fund I, L.P. and i2 Storj SPV, LP. Hatami Decl. ¶ 3; Compl. ¶ 36. The Crypto Investment Fund’s

offering memorandum (PPM, Ex. C to Hatami Decl.) contained similar misrepresentations and

omissions. Hatami Decl. ¶ 9; Compl. ¶ 40; see e.g., Ex. C. at pp. 9-11, 43. In reality, as shown by the

Defendants’ further conduct and Iterative’s public statement, at the time when Defendants were

making these representations to KDH, Defendants already knew that such investment strategy was

unsound. Compl. ¶ 38-39; Ex. A to Khurdayan Decl. at p.5. Defendants also omitted the fact that

they “closed a [previous] fund [and] returned the capital to investors.” Id. Indeed, Defendants

manipulated KDH to invest in their venture to pursue a totally different investment strategy. They

utilized the fund and its resources as their personal piggybank to build out mining operations and,

separately, profit from a related over-the-counter cryptocurrency trading business. Compl. ¶ 1. It

follows from KDH’s allegations that Defendants’ misconduct was intentional.


       Had KDH, or any reasonable investor, known the Defendants’ misrepresented or omitted

facts, it would have significantly altered the total mix of information Defendants made available and

KDH’s decision to invest in the Crypto Investment Fund. Hatami Decl. ¶ 29, 39. Defendants

misrepresentations and omissions would be material to any reasonable investor. By substantially

deviating from the stated investment strategy, Defendants completely changed the nature of the funds

and KDH investment.


       By the same actions, Iterative and its officers, including Buchanan and Dannen, acting as

investment advisors to KDH, violated Section 206(2) of the Investment Advisers Act of 1940 by

engaging in transactions, practices or courses of business which operated as a fraud or deceit upon

the Partnership and limited partners, including KDH.


                                                  24
          Case 1:20-cv-03274-VM Document 5 Filed 04/27/20 Page 30 of 33



Breaches of Fiduciary and Contractual Obligations

        In light of Defendants’ continuous blatant breaches of fiduciary duties and inherent self-

dealing, KDH’s success on the merits of holding Defendants accountable is very likely. Defendants

factually turned a hedge fund into an illiquid business that invested into rapidly depreciating mining

hardware and focused on the mining operations exclusively benefitting Defendants separate over-the-

counter digital-asset trading business, Escher.


        “Under Delaware law, ’[u]nquestionably, the general partner of a limited partnership owes

direct fiduciary duties to the partnership and to its limited partners ... under certain circumstances,

directors of a corporate general partner likewise may owe fiduciary duties to the partnership and to

the limited partners [including] the duty not to use control over the partnership’s property to advantage

the corporate director at the expense of the partnership ...’” In re Adelphia Commc'ns Corp., 322 B.R.

509, 530 (Bankr. S.D.N.Y. 2005) (quoting Wallace v. Wood, 752 A.2d 1175, 1180–81 (Del.Ch.1999)).


        “Section 206 of the Advisers Act establishes a statutory fiduciary duty for investment advisers

to act for the benefit of their clients, requiring advisers to exercise the utmost good faith in dealing

with clients, to disclose all material facts, and to employ reasonable care to avoid misleading clients.”

S.E.C. v. Moran, 922 F. Supp. 867, 895–96 (S.D.N.Y. 1996) (citing Transamerica Mortgage Advisors, Inc. v.

Lewis, 444 U.S. 11, 17, 100 S.Ct. 242, 246, 62 L.Ed.2d 146 (1979)).


        Pursuing strictly their self-interest, Defendants did not return KDH’s investment upon KDH’s

early requests, instead, Defendants intentionally materially deviated from their Crypto Investment

Fund’s goals and assumed risks far greater and different in nature than disclosed, rendering a large

portion of the assets illiquid and haltering KDH’s requested withdrawal rights. In particular,

Defendants spent additional $6,500,000 on highly illiquid mining equipment subject to rapid

depreciation. Ex. G to Hatami Decl. at p. 2.

                                                   25
          Case 1:20-cv-03274-VM Document 5 Filed 04/27/20 Page 31 of 33



        Further, the facts surrounding the proposed Restructuring demonstrate that it is nothing more

than another attempt by Defendants to benefit themselves at KDH’s and Partnership’s expense. The

Restructuring’s impropriety is confirmed by the manner in which Defendants have proceeded.

Defendants presented the Restructuring shortly before the consent was set to expire, by way of the

Take-It-Or-Leave-It offer. KDH has to speedily consent to the transaction which drastically changes

the Crypto Investment Fund’s business and ownership structure. Hatami Decl. ¶ 45; Ex. L at 27. KDH

had to consent to the Restructuring without any information about (a) Defendants’ prior self-dealings

involving their OTC business Escher or the related mining business. Compl. ¶ 100. Even the exiting

investors are required to pay for the Restructuring expenses to turn the Partnership into Defendants’

operating business. Ex. L to Hatami Decl. at pp. 1-2.


        When presented with very basic questions about the restructuring, like the timeline for

receiving distributions if consent is provided, the amount of distributions and the upper-floor estimate

on restructuring expenses that Plaintiff would need to cover – Defendants responded that “[t]his

opportunity to liquidate is not a negotiation. We can keep the assets in a side pocket.” Hatami Decl.

¶ 46; Ex. M. Solar Cells, Inc. v. True N. Partners LLC., No. Civ. A. 19477, 2002 WL 749163, at * 7 (Del.

Ch. Apr. 25, 2002) (defendants’ actions in notifying plaintiff of proposed merger “as a fait accompli”

did “not appear to be those of fiduciaries acting in good faith”).


        Further, Defendants’ attempted retrofitting of the Crypto Investment Fund into their

operating business, and making KDH and other limited partners pay for such Restructuring, is in

violation of the LPA (Ex. B to Hatami Decl.), which (a) sets forth the Partnership’s purpose, as

described in the offering memorandum (LPA, Sec. 2.5(a)); (b) obligates the General Partner to achieve

the Partnership’s purpose (LPA, Sec. 4.1(a)); (c) mandates that the General Partner should act in

accordance with the implied covenant of good faith and fair dealing (LPA, Sec.4.5(a)); (d) provides


                                                   26
          Case 1:20-cv-03274-VM Document 5 Filed 04/27/20 Page 32 of 33



for any amendments affecting any partner’s liabilities or rights with respect to distributions and

withdrawals – to be made only with such adversely affected partner’s consent (LPA, Sec. 8.1(b)); but

nowhere provides that KDH or other limited partners must pay for the Restructuring. Defendants’

attempted restructuring is likely to be in violation of the LPA, which incorporates the Partnership’s

offering memorandum (PPM, Ex. B to Hatami Decl.) by reference. See e.g., LPA at p.5 (definition of

“Investments”), Sec. 2.5.


        Finally, the refusal by Defendants to provide to KDH access to the Fund’s books and records

is a further violation of its contractual and fiduciary obligations. Compl. ¶ 99-100; ¶ LPA, Sec. 7.5; Ex.

D to Khurdayan Decl.; Curley, 746 F. Supp. at 1211, 1215 (noting “glaring misconduct” by general

partner and its CEO and denying limited partner access to books and records).


    C. The Balance of the Equities Tips in Favor of KDH

        A movant does not need to show that the balance of hardships tips decidedly in its favor if, as

here, it has already demonstrated both a showing of irreparable harm and a likelihood of success on

the merits. Nonetheless, the balance of hardships tips decidedly in KDH’s favor.


        KDH will suffer irreparable injury absent injunctive relief. If Defendants forceful offer to

make an uninformed consent expires and the Restructuring is launched, KDH will lose its position as

a limited partner and is likely to lose what is left of its investment without possibility of redress out of

the dissipated Crypto Investment Fund’s assets or the Mining NewCo.


        To the contrary, there is no risk to Defendants and their business if they postpone this self-

dealing transaction, at the very least while the preliminary injunction application is being decided, or

while Defendants are interfering with KDH’s redemption and inspection rights. Street, 685 F. Supp. at

385 (balancing plaintiffs’ irreparable injury of losing inter alia “their right to manage the company,


                                                    27
          Case 1:20-cv-03274-VM Document 5 Filed 04/27/20 Page 33 of 33



review corporate books and records, and protect their ownership interests” with defendant’s failure

“to present[] [any] countervailing interests”); In re Netia Holdings S.A., 278 B.R. 344, 357

(Bankr.S.D.N.Y.2002) (granting a preliminary injunction against the disbursement of funds from a

bankrupt estate where there was no evidence that keeping the funds in place “would cause anyone any

injury whatever”); Quantum Corporate Funding, Ltd. v. Assist You Home Health Care Servs. of Va., 144

F.Supp.2d 241, 248–49 (S.D.N.Y.2001) (finding a balance of hardships tipping in plaintiff's favor

where there was “a continuing pattern of bad-faith by [defendant] in evading creditor claims” and no

serious risk to defendant's business).


                                         CONCLUSION


        For the reasons stated above, the Court should grant Plaintiff’s motion for a Temporary

Restraining Order and a Preliminary Injunction.


                                                             DILENDORF KHURDAYAN, PLLC
Dated: April 27, 2017
New York, New York                                           _________________________
                                                             by: Rika Khurdayan, Esq.\
                                                             federal bar number AK9122

                                                             Counsel for the Plaintiff
                                                             60 Broad Street, 24th Floor
                                                             New York, NY 10004
                                                             Tel: (212) 457-9797
                                                             rk@dilendorf.com




                                                  28
